Citation Nr: 1724707	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  16-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1962 through August 1964.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board notes that the Veteran's appeal had originally included the issue of entitlement to service connection for tinnitus.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the December 2015 statement of the case. Instead, he limited his appeal to the issue of entitlement to service connection for hearing loss.  Therefore, that issue no longer remaisn in appellate status, and no further consideration is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran had a period of active duty from August 1962 to August 1964.  The evidence also shows that he served in the Iowa National Guard from May 1956 to October 1957; however, it is unclear as to whether he had any periods was on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA). He has also reported serving in the Kentucky Army National Guard, but such service has not been verified. See June 2012 VA Form 21-526.  Therefore, the AOJ should attempt to verify such service and obtain any service personnel and treatment records from his service in the National Guard.

In addition, the Veteran was afforded a VA examination in February 2013 in connection with his claim at which time the examiner opined that the Veteran's current tinnitus is not related to his military service.  However, in rendering his opinion, the examiner did not address the Veteran's reported medical history of ear trouble at the time of his separation from service.  Moreover, the Veteran has challenged the examiner's reliance on a study in reaching his conclusion. See February 2016 VA Form 9. Therefore, the Board finds that an additional medical opinion is needed to determine the nature and etiology of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for or opinions on his hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also request any outstanding VA medical records.

2.  The AOJ should contact the appropriate entities to verify the dates of any periods of active duty, ACDUTRA, and INACDUTRA that the Veteran had in the Iowa Army National Guard from,May 1956 through October 1957 and in the Kentucky Army National Guard. The AOJ should prepare a summary of such dates, to include whether such service was federalized. 

The AOJ should also attempt to secure any service personnel and treatment records from such service.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the February 2013 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the etiology of the Veteran's hearing loss. An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

In the present case, the Veteran claims that his hearing loss originated in service as a result of experiencing acoustic trauma.  The Veteran's DD-214 shows that his Military Occupational Specialty (MOS) was Trainman.  Therefore, in giving the Veteran the benefit of the doubt, the Board concedes that the Veteran has been exposed to excessive noise during his active military service under 38 C.F.R. § 3.102.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions. 

The examiner should elicit a medical history from the Veteran, to include the onset of hearing loss.  The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's hearing loss manifested during a period of active duty, active duty for training, or inactive duty for training, or is otherwise causally or etiologically related to such a period of service, to include any injury or symptomatology therein.  In rendering this opinion, the examiner should address issues noted within the Veteran's 1964 separation examination report of "ear, nose or throat trouble" and "running ears."

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file. It should also be noted whether any notice that was sent was returned as undeliverable.

6. The AOJ should review the examination report to ensure that it is in compliance with this remand. If the report is deficient in any manner, the AOJ should implement corrective procedures. 

7. After completing the above actions and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the claim should be readjudicated.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




